Prospectus Supplement 233121/06 dated March 31, 2006 to THE GEORGE PUTNAM FUND OF BOSTON Prospectus dated November 30, 2005 The first table in the section Who manages the fund? is replaced with the following: Portfolio Leader Joined Fund Employer Positions Over Past Five Years Jeanne Mockard 2000 Putnam Management Senior Portfolio Manager 1985  Present Portfolio Positions Over Past Five Years Members Joined Fund Employer Geoffrey Kelley 2006 Putnam Management Portfolio Manager 1994  Present Previously, Quantitative Portfolio Specialist Jeffrey Knight 2001 Putnam Management Chief Investment Officer, Global Asset 1993  Present Allocation Team Previously, Director, Global Asset Allocation Team Raman Srivastava 2004 Putnam Management Portfolio Manager 1999  Present Previously, Portfolio Construction Specialist; Quantitative Analyst In the section Who manages the fund? the information under the sub-heading Fund Ownership is replaced with the following: Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans . $0 $1  $10,001 - $50,001 - $100,001 $500,001- $1,000,000 Year $10,000 $50,000 $100,000 -500,000 $1,00,000 and over Jeanne Mockard 2005 * Portfolio Leader 2004 * Geoffrey Kelley N/A Portfolio Member N/A Jeffrey Knight 2005 * Portfolio Member 2004 * Raman Srivastava 2005 * Portfolio Member N/A Mr. Kelley, who joined the funds management team after the end of its fiscal year, owned fund shares valued at between $10,001 and $50,000, as of 2/28/06. N/A indicates the individual became a Portfolio Leader or Portfolio Member after the reporting date.
